Prescott, J.,
delivered the opinion of the Court.
In this application for leave to appeal under the U.P.C.P.A. the petitioner raises six contentions. All of them are adequately and properly determined by Judge Hamill with the exception of the fourth and fifth. For the reasons assigned by Judge Hamill, we hold that the applicant is not entitled to relief under contentions 1, 2, 3 and 6.
4. That the offense occurred in one jurisdiction and applicant was tried in another. If we assume, without deciding, that the question of venue is a proper one for consideration under the post conviction Act, it is of no help to applicant here. The record discloses that the offense was perpetrated at a location just outside the limits of the City of Hagerstown; hence the offense occurred in Washington County where applicant was tried.
5. A bald allegation of perjury does not call for relief under post conviction procedure. Northington v. Warden, 221 Md. 586.

Application denied.